In a medical malpractice action, plaintiff appeals from a judgment of the Supreme Court, Queens County, dated January 16, 1979, which is in favor of defendants and against her, upon the trial court’s granting of defendants’ motion to set aside the jury verdict in her favor on the ground that she failed to make out a prima facie case against either of them. Judgment affirmed, with one bill of costs payable to defendants. We agree with the decision of the trial court insofar as it held that the plaintiff failed to make out a prima facie case against either defendant (see Toth v Community Hosp. at Glen Cove, 22 NY2d 255; Centeno v City of New York, 48 AD2d 812, affd 40 NY2d 932). However, we note our disagreement with the trial court’s analysis of the testimony of plaintiff’s expert witness. The weight to be accorded the testimony of an expert witness is a matter within the province of the jury and not the trial court (see, e.g., Coates v Petersen & Sons, 48 AD2d 890; see, generally, Richardson, Evidence [Prince, 10th ed], § 368). Mollen, P. J., Hopkins, Titone and Mangano, JJ., concur.